Territory of Michigan, to wit—in the supreme court of the territory OF MICHIGAN OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED FIVE.
The United States— vs The North west Compy.
To Samuel Abbott Esqr of Michillimackinac or to any other Judge or Justice of the peace residing within the district of Michilliamackinac duly authorised by law to take & administer oaths within the Said district,
Greeting:
Whereas upon a motion made in open court of September term one thousand eight hundred five by the United States attorney in the above action, and agreed to by the defendants' attorney, a rule of Said court was granted to authorize the taking evidence & depositions de bene esse in the district of Michillimackinac, to be read & improved on behalf of the united States, in the above cause, upon giving reasonable Notice to the defendants or their attorney of the time & place of taking Said depositions & evidence; now this is to authorize & empower you the Said Samuel Abbott Esqr or any Judge or Justice of the Said district authorized to administer oaths, as aforesaid to take & transmit to the Said Supreme Court of this territory, at Detroit, under hand & Seal, Such depositions & evidence as Shall be made & given before you touching the merit of the above Cause, and for your or either of your So doing this will be your Sufficient Commission. In testi*43mony whereof I have hereunto affixed the Seal of the Said Supreme Court at Detroit, the twenty Second of april one thousand eight hundred Six.
Peter Audrain
elk of the Supreme Court

[In the handwriting of Peter Audrain]